UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6797


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RODRIGUEZ RODNEY LOMAX NORMAN, a/k/a Roddoe, a/k/a Jeffrey Scott,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:17-cr-00254-LMB-2)


Submitted: December 17, 2021                                      Decided: January 26, 2022


Before DIAZ, RICHARDSON, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rodriguez Rodney Lomax Norman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Rodriguez Rodney Lomax Norman, a federal prisoner, appeals from the district

court’s orders denying his motion for compassionate release pursuant to 18 U.S.C.

§ 3582(c)(1)(A)(i), as amended by the First Step Act of 2018, Pub. L. No. 115-391,

§ 603(b)(1), 132 Stat. 5194, 5239, and denying reconsideration. We review a district

court’s denial of a motion for compassionate release for abuse of discretion. United

States v. Kibble, 992 F.3d 326, 329 (4th Cir.), cert. denied, 142 S. Ct. 383 (2021). We have

reviewed the record and discern no abuse of discretion. The district court denied Norman’s

motions after assessing the applicable 18 U.S.C. § 3553(a) factors and sufficiently

explained its reasons for the denial. See United States v. High, 997 F.3d 181, 188-91 (4th

Cir. 2021) (discussing amount of explanation required for denial of compassionate release

motion). We therefore affirm the district court’s orders. We deny the motion to appoint

counsel and dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                             2